Appellant was convicted of rudely displaying a pistol, and his punishment assessed at a fine of $25.
Appellant filed a motion to quash the indictment in this case; first, because it does not appear from the face of the indictment, or otherwise, that it was properly transferred from the District Court of Fayette County, to the county court of said county, and, therefore, the County Court of Fayette County had no jurisdiction over said cause; second, because there is no certified transcript of the proceedings in the district court, filed in this cause as required by law; third, that the seal of the district clerk was not affixed to the certificate transferring said cause from the district court to the county court; fourth, that what purports to be the transcript of said cause is not under the seal of the district court, therefore, the county court had no jurisdiction. The indictment, as stated above, which appellant was prosecuted under, was for rudely displaying a pistol in a public place, same being a deadly weapon. The transcript shows in this case, as contained in this record, the defendant was charged with carrying a pistol. We furthermore note the fact that there is no seal upon the transcript. These errors vitiate the transcript, and the court should have sustained the motion to qaush same. The fact of putting the seal upon the papers by the district clerk after same were filed in the county court was unauthorized. See Rev. Civ. Stats. of Texas, art. 1122; Turner v. State, 18 S.W. Rep., 96; Hale v. Gee, 29 S.W. Rep., 44; Brumley v. State, 11 Texas Crim. App., 114; Walker v. State, 7 Texas Crim. App., 52.
For the error of the court in refusing to quash the indictment, and the errors pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 466